Title: To James Madison from Timothy Pickering, 3 August 1813
From: Pickering, Timothy
To: Madison, James


Sir,
City of Washington Augt. 3. 1813.
I have repeatedly applied to the secretary of the navy to obtain the discharge of a minor of the name of Chase, whose father, Aquila Chase, of Massachusetts, demands his release, & has furnished the requisite evidence of his being a minor; but am not informed that the discharge has been directed. The last time I called at the Navy Office, Mr. Jones being absent, his chief clerk promised to advise me of the determination of the secretary—but I have not heard from him. I told that clerk, if the secy. did not order the discharge, I should address myself to you. I have now not time to make further inquiry at the office.
Mr. Jones entertained an erroneous opinion on the subject. He imagined that because an act of Congress directed that the crews of our public ships should be composed partly of boys, therefore it permitted the entering of minors without the consent of their parents, guardians or masters. So the act directs able seamen & ordinary seamen to be employed; but gives no power to impress them. To take boys, & to retain them against the consent of those who have a right to their services, is tantamount to an impressment. I will not fatigue you with arguments in a case which you will see at one glance is perfectly clear. I have only to pray you to give the necessary direction that justice be done to the claimant without further delay.
I very much regret the necessity of troubling you with this matter, in your present state of ill health. Very respectfully, I am, sir, your obedt. servt.
Timothy Pickering.
 